Case: 19-50636      Document: 00515155067         Page: 1    Date Filed: 10/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 19-50636                             October 10, 2019
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
DR. LAKSHMI ARUNACHALAM,

              Plaintiff - Appellant

v.

APACHE CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CV-352


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       We examine our appellate jurisdiction on our own motion if necessary.
Mejia v. Whitaker, 913 F.3d 482, 487 (5th Cir. 2019). The plaintiff is suing for
patent infringement. The Federal Circuit has exclusive jurisdiction over
appeals in any action arising under an Act of Congress relating to patents.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50636   Document: 00515155067   Page: 2   Date Filed: 10/10/2019



                              No. 19-50636
28 U.S.C. § 1295(a)(1). Accordingly, we DISMISS this appeal for lack of
jurisdiction.




                                    2